Citation Nr: 0629659	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1989 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

"J.J.," M.D.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from October 1973 to January 
1974.

This matter initially came before the Board from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which granted a TDIU 
and assigned an effective date of February 21, 1990.  The 
veteran disagreed with the assigned effective date and, after 
psychiatrist "J.J." testified on his behalf at a March 1995 
RO hearing, the Board in January 1999 awarded an earlier 
effective date of February 24, 1989 for the TDIU.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, in October 2001, vacated the 
Board's January 1999 decision to the extent that it had 
denied an effective date earlier than February 24, 1989.

Pursuant to the Court's Order, the Board in September 2003 
remanded the claim to the RO for additional development and, 
in June 2005 again remanded the claim because a proper 
supplemental statement of the case (SSOC) was not issued.  As 
the Appeals Management Center (AMC) subsequently issued an 
appropriate SSOC and has complied with all other requested 
development, the Board will now decide the claim.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. On February 21, 1989, the RO denied the veteran's claim 
for a TDIU. Although notified of this decision, and apprised 
of his procedural and appellate rights, the veteran did not 
appeal.

2.  The evidence reflects that the current February 24, 1989 
effective date of the veteran's TDIU is the date of a VA 
examination treated as a informal claim within a year of the 
applicable February 21, 1990 formal claim, and there is no 
recognizable informal claim or factually ascertainable basis 
for a TDIU prior to that date that is within a year of the 
date of the formal claim.

CONCLUSIONS OF LAW

1. The RO's unappealed February 21, 1989 decision denying the 
claim for a TDIU is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2006).

2.  The veteran is not entitled to an effective date prior to 
February 24, 1989 for his TDIU.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations apply to claims, such as the veteran's claim 
here, that were filed prior to its effective date but were 
finally decided thereafter. VAOPGCPREC 7-2003 (Nov. 19, 
2003).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court discussed both the timing and content of the VCAA's 
notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Where 
proper VCAA notice is not given prior to the initial, pre-
VCAA adjudication, the error may be cured by a Board remand 
for new VCAA notification followed by readjudication of the 
claim.  Mayfield, 444 F.3d at 1333-1334.  That is precisely 
what occurred here.  The Board remanded the claim for new 
VCAA notification in September 2003, and the AMC provided 
such notification in its February 2004 VCAA letter.  That 
letter preceded the AMC's readjudication of the claim in May 
2006, and thus cured VA's error in not providing appropriate 
notification prior to its initial adjudication of the claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

Here, the AMC's February 2004 letter complied with the VCAA's 
requirements regarding the content of notification.  In it, 
the AMC told the veteran that it was working on his claim for 
an earlier effective date prior to February 24, 1989 for his 
TDIU, and explained the relevant regulation regarding the 
effective date of a claim for increase as well as the 
requirements for establishing a TDIU.  The letter also 
explained how VA would help the veteran obtain evidence in 
support of his appeal and the respective responsibilities of 
VA and the veteran in obtaining additional Federal and non-
Federal evidence.  The AMC also wrote, on page 1 of the 
letter: "Please provide us with any evidence or information 
you may have pertaining to your appeal."

In addition, the AMC complied with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), by explaining the 
relevant effective date principles in its February 2004 
letter.  Moreover, as the Board will deny the claim for an 
earlier effective date, there is no new effective date to 
assign, so the issue is moot.

In addition, VA obtained all identified records and there is 
no indication that any existing records exist that should be 
requested or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or its implementing regulations, and the Board 
will decide the veteran's claim.

In general, the effective date of an evaluation and award of 
compensation is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).  However, the 
effective date for an increased rating for disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within 1 year from such date; otherwise, 
the effective date is the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant or her duly authorized representative may 
be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2006).  Under 38 C.F.R. § 3.157 (2006), receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims for increase where the claim is for an 
already service-connected condition.  The date of receipt of 
such clinical evidence may be the basis for an earlier 
effective date for the subsequent award of VA benefits if 
such benefits derive from a claim for increased evaluation.  
38 C.F.R. § 3.157(b)(1) (2006).

The issue in this case is whether the veteran is entitled to 
an effective date earlier than February 24, 1989 for his 
TDIU.  A TDIU claim is considered a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).  In order to warrant assignment of a 
TDIU where schedular rating schedular rating is less than 
total, the veteran must show that he is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated 60 
percent or more, and that, if there are two or more 
disabilities, at least one is rated 40 percent or more, and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16 
(2006).  A TDIU may also be considered on an extraschedular 
basis for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b) (2006).

Here, the veteran was granted service connection for 
schizophrenia in April 1977 with a 30 percent evaluation.  
The evaluation was increased to 50 percent in June 1978 and 
to 70 percent in May 1982.  After the RO reduced the rating 
to 50 percent in December 1985, the Board in January 1987 
increased the rating to 70 percent.  At that time, the Board 
noted that the veteran had raised a claim for a TDIU at a 
hearing but that the issue had not been developed for 
appellate review.  In December 1988, the veteran wrote to the 
RO stating his schizophrenia had worsened and requesting a VA 
examination.  Later that month, he filed a formal claim for a 
TDIU, which was denied in January 1989.  Although notified of 
this decision and his procedural and appellate rights, the 
veteran did not appeal.  The requested VA examination took 
place in February 1989.  The veteran filed a formal claim for 
a TDIU on February 21, 1990, and the RO granted the TDIU in 
February 1994, effective February 21, 1990.  The veteran 
disagreed with the effective date in an April 1994 notice of 
disagreement (NOD), claiming the effective date should be 
June 24, 1988.  The veteran's representative and Dr. "J.J." 
at the March 1995 hearing and the veteran in subsequent 
statements argued that his TDIU should be effective from the 
date of discharge because of his psychiatric condition at 
that time (Hearing transcript, pp. 11, 15).
 
In its January 1999 decision, the Board granted an effective 
date of February 24, 1989.  This was based on the 
determination that the February 24, 1989 VA examination 
report constituted an informal claim and that, because the 
veteran's February 21, 1990 formal claim for a TDIU was 
within one year of the date of the VA examination, the 
appropriate effective date was the date of the February 24, 
1989 VA examination.  See 38 C.F.R. §§ 3.155(a), 3.157(a), 
(b)(1) (2006).  Based on the above, the veteran is not 
entitled to an effective date earlier than the date of the 
February 24, 1989 VA examination.  When the veteran did not 
appeal the RO's January 1989 denial of his claim for a TDIU, 
even though he was notified of this decision and apprised of 
his procedural and appellate rights, that rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2006).  The veteran's February 
21, 1990 application for a TDIU constituted a new claim and 
not a disagreement with the January 1989 decision because he 
did not indicate disagreement with an adjudicative 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2006).  Thus, the February 24, 1989 date is the 
earliest possible effective date to which the veteran is 
entitled because (1)  the formal claim date is February 21, 
1990, (2) the February 24, 1989 effective date is within one 
year of the formal claim date, and (3) there is no evidence 
of an informal claim, that an increase was factually 
ascertainable, or that entitlement otherwise arose prior to 
February 24, 1989 and after February 21, 1989, i.e., during 
the very brief period between the date one year prior to date 
of the formal claim (February 21, 1989) and the current 
effective date (February 24, 1989).

To the extent that the veteran has argued that he is entitled 
to an earlier effective date because of CUE in specific prior 
rating decisions or prior Board decisions that did not either 
assign a 100 percent schedular rating or a TDIU, see Phillips 
v. Brown, 10 Vet. App. 25, 31 (1997) (CUE specificity 
requirement), those claims have been separately addressed and 
rejected in the Board's September 2003 decision, which the 
veteran did not appeal, and the Board is barred from 
addressing them herein under the doctrine of res judicata.  
Schmidt v. Brown, 5 Vet. App. 27, 29 (1993).  Finally, the 
veteran's argument, and that of Dr. "J.J." and his 
representative at the March 1995 RO hearing, that he is 
entitled to an effective date of the date of discharge 
because of his psychiatric condition at that time, is not one 
that is recognized by the statutes and regulations governing 
effective dates.  See generally 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

In sum, the evidence reflects that the February 24, 1989 
effective date that has been assigned for the veteran's TDIU 
is the earliest possible effective date based on the 
applicable law and regulations because that date represents 
the date of a VA examination treated as a informal claim 
within a year of the applicable February 21, 1990 formal 
claim, and there is no recognizable informal claim or 
factually ascertainable basis for increase prior to that date 
that is within a year of the date of the formal claim.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an effective date earlier than 
February 24, 1989 for a TDIU must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for an effective date earlier than February 24, 
1989 for a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


